Citation Nr: 0509699	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  01-07 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

Entitlement to an increase in a 40 percent rating for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty from June 1970 to February 
1974.

This case comes before the Board of Veterans' Appeals (Board) 
from a May 2000 RO decision which granted an increased 
rating, to 40 percent, for the veteran' s service-connected 
cervical spine disability.  The veteran appeals for a higher 
rating.  In March 2002, he testified at a Board hearing in 
Washington D.C.  Thereafter, the Board conducted additional 
development of evidence on his claim.


REMAND

In connection with the veteran's claim for an increased 
rating for his service-connected cervical spine disability, 
he submitted a written request for a hearing in April 2001.  
In March 2002, he appeared in Washington D.C. for a hearing 
before the Board.  Subsequently, the member of the Board who 
held the hearing retired from VA.  As such member is no 
longer available to decide the veteran's claim, the veteran 
is afforded the opportunity to appear at another hearing 
before a current member of the Board.  In written statements 
submitted in December 2004, he expressed his desire to appear 
before the Board for a videoconference hearing.  In more 
recent correspondence dated in February 2005, he amended his 
request to a Travel Board hearing.

The Court has determined that the veteran has a right to 
request a hearing before the issuance of a Board decision.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 
U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. §§ 3.103(a) and 
(c), 19.9, 19.25, 20.704).  In light of the veteran's request 
and to accord him due process, the RO should schedule such a 
hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2004).

Therefore, in order to fully and fairly adjudicate the 
veteran's claim, this case is REMANDED to the RO via the 
Appeals Management Center for the following action:

The RO should schedule the veteran for a 
Travel Board hearing at the RO nearest 
his current residence in accordance with 
38 C.F.R. § 20.704.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




